DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,549,219. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 11, ‘219 claim 1 provides a frame with a perimeter structure, support member with flat/planar side, the sides tapering. ‘219 further provides a segment (‘219 claim 1) to position within the region formed by the perimeter structure and support members, the segment including a segment perimeter frame and a rib (‘219 claim 3, ‘219 claim 2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the recitation of “the frame” in the second to last line renders the claims indefinite. It is unclear if this is the frame of the filter screen or the segment perimeter frame being referenced.
Regarding claim 23, the recitation of “the frame” in the second line renders the claims indefinite. It is unclear if this is the frame of the filter screen or the segment perimeter frame being referenced.
	Regarding claim 24, the recitation of “the perimeter” lacks proper antecedent basis. There was no previous recitation of perimeter for the segment perimeter frame. Additionally, it is unclear how a perimeter of the segment perimeter frame relates to the previously recited top, bottom, outer wall, and inner wall.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 23-24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ludwig (DE 2912228 A1), see attached English language machine translation.

    PNG
    media_image1.png
    387
    697
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    500
    617
    media_image2.png
    Greyscale

Regarding claim 21, Ludwig discloses in figures 1-3, a segment positionable in a frame of a filter screen ([0002]), the segment (sieve elements 4) comprising: 
a segment perimeter frame configured to be inserted in an opening defined by the frame of the filter screen, the segment perimeter frame comprising a top, a bottom, an outer wall, and an inner wall (see annotated figure 3; note perimeter frame clearly illustrated also in figure 2)
a rib coupled to or integral with the segment perimeter frame, wherein the segment perimeter frame and the rib at least partially define a cell (see e.g. cells formed by perimeter frame and rib members in figure 1 forming sieve member 4); and 

Regarding claim 23, Ludwig further provides wherein the flange is configured to flex as the segment perimeter frame is inserted in the opening and to contact a bottom portion of the frame when the segment is detachably attached to the filter screen ([0015], note also [0023]).
Regarding claim 24, Ludwig further provides wherein the top of the segment perimeter frame defines a groove extending along the perimeter of the segment perimeter frame (see annotated figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 2912228 A1), see attached English language machine translation and in view of Brettschneider et al. (US 2010/0059487).
Regarding claim 22, Ludwig discloses all limitations set forth above. Ludwig does not expressly further provide a mesh coupled to the segment perimeter frame.
	Brettschneider et al. discloses a screen (title/abstract) comprising multiple screen or sieve layers in figure 1 with a base layer (4), and subsequent layers (2 and/or 3). Additionally, the use of screen or mesh layers (2/3) attached to layer (4) provides for enlarging apertures as the material flows through the screen thus resulting in reduced (“freedom from”) blockage of the screen ([0027]).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Ludwig to further include additional screen (mesh) layers on top of the layer (4) of Ludwig as taught by Brettschneider for the purpose of providing for a screen/sieve that can operate with freedom from blockage.
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if the obvious type double patenting rejection set forth above were overcome by amendment or timely filed terminal disclaimer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID C MELLON/Primary Examiner, Art Unit 1759